IN THE SUPREME COURT OF THE STATE OF KANSAS


                                             No. 119,111

                              In the Matter of BRANDON W. DEINES,
                                           Respondent.

                         ORIGINAL PROCEEDING IN DISCIPLINE


        Original proceeding in discipline. Opinion filed November 30, 2018. Indefinite suspension.


        Matthew J. Vogelsberg, Deputy Disciplinary Administrator, argued the cause, and Stanton A. Hazlett,
Disciplinary Administrator, was with him on the formal complaint for the petitioner.


        No appearance by respondent.


        PER CURIAM: This is an original proceeding in discipline filed by the office of the
Disciplinary Administrator against the respondent, Brandon W. Deines, of Lawrence, an
attorney admitted to the practice of law in Kansas in 2008.


        On August 25, 2017, the office of the Disciplinary Administrator filed a formal
complaint against the respondent alleging violations of the Kansas Rules of Professional
Conduct (KRPC). The respondent did not file an answer to the complaint. On September
7, 2017, the respondent and the office of the Disciplinary Administrator filed a joint
motion for temporary suspension; the motion was granted by order dated September 18,
2017. The hearing panel granted respondent's motion to continue the hearing, set a date
for a prehearing conference on October 4, 2017, and, after the prehearing conference, set
December 5, 2017, as the date for the hearing. On December 5, 2017, respondent and the
office of the Disciplinary Administrator filed a joint stipulation in which respondent
stipulated to the admission of the exhibits of the office of the Disciplinary Administrator,

                                                    1
to extensive facts, and to rules violations. A hearing was held on the complaint before a
panel of the Kansas Board for Discipline of Attorneys on December 5, 2017, where the
respondent was personally present. The hearing panel determined that respondent
violated KRPC 1.1 (2018 Kan. S. Ct. R. 289) (competence); 1.3 (2018 Kan. S. Ct. R.
292) (diligence); 1.4(a) (2018 Kan. S. Ct. R. 293) (communication); 1.15(b) (2018 Kan.
S. Ct. R. 328) (safekeeping property); 1.16(d) (2018 Kan. S. Ct. R. 333) (termination of
representation); 3.2 (2018 Kan. S. Ct. R. 343) (expediting litigation); 8.4(d) (2018 Kan.
S. Ct. R. 381) (engaging in conduct prejudicial to the administration of justice); and
8.1(b) (2018 Kan. S. Ct. R. 379) (failure to respond to a disciplinary authority); Kansas
Supreme Court Rule 207(b) (2018 Kan. S. Ct. R. 246) (failure to cooperate in disciplinary
investigation); and Kansas Supreme Court Rule 211(b) (2018 Kan. S. Ct. R. 251) (failure
to file answer in disciplinary proceeding).


       Upon conclusion of the hearing, the panel made the following findings of fact and
conclusions of law, together with its recommendation to this court:


                                           "Findings of Fact


               ....
                                              "DA12724


               "16.     In Douglas County District Court, W.S. was convicted of felony crimes.
       Years later, W.S. filed a motion to correct an illegal sentence. The Douglas County
       District Court dismissed the motion. Counsel for W.S. docketed an appeal on his behalf.
       The Kansas Court of Appeals allowed counsel to withdraw on behalf of W.S. and issued
       a stay on the appeal until new appellate counsel could be appointed. Thereafter, the
       respondent was appointed to represent W.S. in his appeal of the dismissal of his motion
       to correct an illegal sentence.




                                                   2
        "17.      After receiving notice that the respondent had been appointed to
represent W.S., on June 1, 2016, the Kansas Court of Appeals lifted the stay and ordered
that W.S.'s brief be filed by July 5, 2016. On July 5, 2016, the respondent filed a motion
for an extension of time to file W.S.'s brief. On July 18, 2016, the Kansas Court of
Appeals granted the motion, directing that the respondent file a brief on behalf of W.S. by
August 4, 2016. The respondent failed to file a brief by August 4, 2016.


        "18.      On August 26, 2016, the Kansas Court of Appeals issued an order noting
that W.S.'s brief was past due. The order warned the respondent that if he failed to file
W.S.'s brief by September 14, 2016, W.S.'s appeal would be dismissed without further
notice. The respondent neither filed a brief nor otherwise responded to the court's order
by September 14, 2016.


        "19.      On October 3, 2016, the Kansas Court of Appeals dismissed W.S.'s
appeal. Thereafter, on November 16, 2016, the court issued the mandate. On November
14, 2016, Jennifer Bates, Chief Deputy Clerk of the Kansas Appellate Courts, notified the
disciplinary administrator's office that the respondent failed to file an appellate brief on
behalf of W.S., resulting in the dismissal of the appeal. The disciplinary administrator's
office treated the correspondence from Ms. Bates as a complaint.


        "20.      On November 15, 2016, the disciplinary administrator's office sent a
letter to the respondent notifying him that a complaint had been filed regarding the
respondent's failure to file a brief on behalf of W.S. The disciplinary administrator's
office explained to the respondent that the complaint had not been docketed for
investigation. The disciplinary administrator's office directed the respondent to provide a
written response within 15 days. The respondent failed to provide a written response
within 15 days.


        "21.      On December 8, 2016, the disciplinary administrator's office sent a
second letter to the respondent, noting that the 15-day time period had passed without
receiving a response from the respondent. The letter reminded the respondent that he had
a duty under Rules 8.1 and 207, to provide a response to the complaint. The disciplinary


                                              3
administrator's office directed the respondent to provide a written response within 10
days. The respondent failed to provide a written response.


        "22.     On January 3, 2017, the disciplinary administrator's office docketed the
complaint for investigation. The disciplinary administrator's office notified the
respondent that the complaint had been docketed and referred to the Douglas County
Ethics and Grievance Committee for investigation. The disciplinary administrator's office
again directed the respondent to provide a written response to the complaint.


        "23.     On January 5, 2017, Sherri Loveland, chairman of the Douglas County
Ethics and Grievance Committee, spoke to the respondent over the phone regarding the
complaint filed against him. The respondent told Ms. Loveland that he would draft a
response as soon as possible and provide copies to Ms. Loveland and the disciplinary
administrator's office. Additionally, on January 25, 2017, Ms. Loveland also wrote to the
respondent directing him to provide a written response to the complaint. The respondent
never provided a written response to the complaint.


        "24.     The respondent stipulated that his conduct in DA12724 violated KRPC
1.1 (competence), 1.3 (diligence), 3.2 (expediting litigation), 8.1(b) (cooperation), 8.4(d)
(engaging in conduct that is prejudicial to the administration of justice), and 207
(cooperation).


                                         "DA12746


        "25.     In late 2014, J.S. retained the respondent to bring a lawsuit on his behalf
for water damage to his home. In January, 2015, the respondent filed a lawsuit in Miami
County District Court, case number 2015CV02, on behalf of J.S.


        "26.     As the case progressed, the respondent failed to timely respond to J.S.'s
requests for updates regarding the status of the case. Despite numerous requests from
J.S., the respondent failed to notify J.S. that the case was scheduled for mediation until 40
minutes prior to when the mediation was set to begin.


                                             4
        "27.     In August, 2016, the defendants filed motions for summary judgment.
The respondent failed to file responses to the motions.


        "28.     The district court scheduled a pretrial conference and a hearing on
motions for September 21, 2016, 9:00 a.m. The respondent failed to appear at the pretrial
conference. The district court granted the defendants' motions for summary judgment.
Additionally, the district court granted the defendants' oral motion to dismiss the case
based on the respondent's failure to prosecute the case and to follow the court's orders.


        "29.     The respondent failed to inform J.S. that the court dismissed the case.
J.S. learned of the dismissal after receiving a copy of the order in the mail from the court.
J.S. called the respondent's office several times to speak with him about the order of
dismissal, but the respondent did not answer his phone or return J.S.'s phone calls.


        "30.     Sometime after learning that the court dismissed the case, J.S. went to
the respondent's office to speak with him about the order of dismissal. J.S. noticed that
the respondent's office was open, but the respondent was not present. J.S. sent the
respondent a text message informing him that he was in the building and was waiting to
speak with him. After a period of time, J.S. entered the men's room near the lobby of the
building. When he went in the men's room, J.S. found the respondent inside the men's
room talking on a cell phone. At the hearing on this matter, the respondent denied waiting
in the men's room to avoid J.S.


        "31.     J.S. asked the respondent about the order of dismissal. The respondent
told J.S. that he was not aware that the case had been dismissed. The respondent told J.S.
that he would have the case refiled.


        "32.     The respondent did not take any further action on behalf of J.S.
Additionally, the respondent failed to return J.S.'s phone calls after speaking to him about
the order of dismissal in late September, 2016.


        "33.     Later, J.S. retained new counsel to determine whether the case could be
salvaged. J.S.'s new attorney sent a letter to the respondent on January 3, 2017, requesting

                                              5
a complete copy of the file. The respondent failed to respond to the letter from the new
attorney.


        "34.     In late January, 2017, J.S. filed a complaint with the disciplinary
administrator's office regarding the respondent's conduct. On February 2, 2017, the
disciplinary administrator's office sent a letter to the respondent notifying him of J.S.'s
complaint, enclosing a copy of the complaint, informing the respondent that the
complaint had been docketed and referred to Ms. Loveland for investigation, and asking
the respondent to provide a written response to the complaint within 20 days.


        "35.     On February 24, 2017, Ms. Loveland met the respondent at the Douglas
County courthouse and accompanied him to his office so she could retrieve J.S.'s file
from the respondent. The respondent provided Ms. Loveland with some documents, but
acknowledged that he would have to locate additional electronic documents. The
respondent assured Ms. Loveland that he would provide the rest of the documents.


        "36.     On March 20, 2017, Ms. Loveland contacted J.S.'s new attorney
regarding his representation. The new attorney told Ms. Loveland that he still needed
more documents from the respondent before he could proceed with J.S.'s case. On March
22, 2017, Ms. Loveland returned to the respondent's office and asked him to provide the
documents that the new attorney requested. The respondent provided Ms. Loveland with
discovery responses and electronic copies of other documents and pleadings from J.S.'s
case. The respondent never provided the new attorney with the deposition transcripts,
summary judgment pleadings, or the summary judgment order.


        "37.     The respondent stipulated that in DA12746 he violated KRPC 1.1
(competence), 1.3 (diligence), 1.4 (communication), 1.16(d) (termination of
representation), 3.2 (expediting litigation), 8.1(b) (cooperation), 8.4(d) engaging in
conduct that is prejudicial to the administration of justice), and 207 (cooperation).




                                              6
                                   "DA12825 and DA12876


        "38.       In February, 2015, K.M. filed a quiet title action against S.M. in
Shawnee County District Court, case number 2015CV158. S.M., a California resident,
provided her brother, G.H., with power of attorney to act as her agent in defending
against the lawsuit. On October 1, 2015, G.H. and the respondent entered into a
contingency fee agreement for the respondent to represent S.M. On October 2, 2015, the
respondent entered his appearance on behalf of S.M.


        "39.       On December 15, 2015, the respondent filed a counterclaim against K.M.
and claims against two title companies. In his pleading, the respondent mistakenly
referred to the title companies as cross-claimants rather than third-party defendants.
Additionally, prior to bringing the claims against the title companies, the respondent
failed to obtain the district court's leave to file a third-party petition as required by K.S.A.
60-214. Finally, the respondent failed to serve a summons or copy of the petition on the
title companies.


        "40.       On February 5, 2016, the title companies filed a motion to dismiss the
third-party petition. The respondent filed a response on March 2, 2016. The court denied
the motion to dismiss and provided the respondent 90 days to correct certain errors. The
respondent took no action. On August 29, 2016, the title companies renewed their motion
to dismiss. The respondent did not amend the pleadings or file a response to the title
companies' second motion to dismiss. On October 6, 2016, the court granted the title
companies motion to dismiss the third-party claims.


        "41.       The court scheduled a pretrial conference for the original cause of action
for November 15, 2016. The respondent failed to appear at the pretrial conference.
Following the pretrial conference, opposing counsel erroneously prepared an order of
dismissal rather than an order of default judgment. The court signed the order prepared
by opposing counsel.


        "42.       During the period of representation, the respondent failed to return G.H.'s
telephone calls and keep G.H. updated regarding the status of the case.

                                               7
        "43.      In late December, 2016, the respondent (falsely) told G.H. that he would
be requesting that S.M.'s case be scheduled for trial. In late February, 2017, G.H. learned
that the respondent failed to attend the pretrial conference and that the court dismissed the
case.


        "44.      On March 2, 2017, G.H. terminated the respondent's representation. G.H.
directed the respondent to provide him with the file within two weeks. The respondent
never provided G.H. with the file. The respondent failed to withdraw from the
representation.


        "45.      In early April, 2017, G.H. filed a complaint against the respondent with
the disciplinary administrator's office. The disciplinary administrator's office docketed
the complaint against the respondent for investigation. On April 13, 2017, the
disciplinary administrator's office sent the respondent a letter, notifying him that the
complaint filed by G.H. had been received and docketed for investigation. The
disciplinary administrator's office informed the respondent that the complaint had been
referred to Ms. Loveland for investigation and directed the respondent to provide a
written response to the complaint within 20 days.


        "46.      On April 24, 2017, Ms. Loveland wrote to the respondent and directed
him to contact her to make arrangements to review G.H.'s file. The respondent did not
contact Ms. Loveland.


        "47.      On May 22, 2017, Ms. Loveland sent the respondent a second letter. Ms.
Loveland informed the respondent that if he did not respond by May 26, 2017, she would
complete her investigation without his input. The respondent did not provide a written
response to the complaint or contact Ms. Loveland.


        "48.      Later, opposing counsel realized his mistake and filed a motion to alter
judgment. The court conducted a hearing on May 30, 2017, to correct the order. After
proper notice, the respondent did not appear at the May 30, 2017, hearing.


                                              8
        "49.     On June 2, 2017, the Honorable Teresa Watson filed a complaint against
the respondent regarding his misconduct in this case. On June 5, 2017, the disciplinary
administrator's office sent a letter to the respondent, informing him that Judge Watson
filed a complaint against him. The disciplinary administrator's office enclosed a copy of
the complaint, directed the respondent to provide a written response to the complaint
within 20 days, and informed the respondent that William C. Delaney, special
investigator with the disciplinary administrator's office would be investigating the
complaint. On June 21, 2017, Mr. Delaney left a message for the respondent to call. The
respondent failed to provide a written response to the complaint filed by Judge Watson
and the respondent failed to return Mr. Delaney's telephone call.


        "50.     The respondent stipulated that his conduct in DA12825 and DA12876
violated KRPC 1.1 (competence), 1.3 (diligence), 1.4 (communication), 1.16(d)
(termination of representation), 3.2 (expediting litigation), 8.1(b) (cooperation), 8.4(d)
(engaging in conduct that is prejudicial to the administration of justice), and 207
(cooperation).


                                         "DA12862


        "51.     The respondent represented M.B. in four separate criminal cases. M.B.
was convicted of crimes in all four cases. Following his convictions, the court placed
M.B. on probation. Later, the court revoked M.B.'s probation and he was ordered to serve
his sentences.


        "52.     After he was incarcerated, M.B. believed that he did not receive proper
credit for jail time previously served. M.B. sought the respondent's assistance with
properly calculating credit for jail time served for each of the four cases. The respondent
did nothing to assist M.B. with this issue. Because the respondent failed to assist him, on
March 21, 2017, M.B. filed a pro se motion requesting more credit for jail time served.


        "53.     M.B. filed a complaint with the disciplinary administrator's office in
May, 2017. On May 22, 2017, the disciplinary administrator's office sent the respondent a
letter, notifying him that M.B. filed a complaint and directing him to provide a written

                                              9
response to the complaint within 20 days. Additionally, the disciplinary administrator's
office informed the respondent that Mr. Delaney would be investigating the complaint.


        "54.    On July 6, 2017, the court considered M.B.'s pro se motion. The court
reviewed the journal entries and the docket notes regarding the cases in open court and
determined that the jail credit awarded to M.B., in each case, was correct. Accordingly,
the court denied M.B.'s motion.


        "55.    The respondent did not provide a written response to M.B.'s complaint
nor did he contact Mr. Delaney.


        "56.    The respondent stipulated that his conduct in DA12862 violated KRPC
8.1(b) (cooperation) and 207 (cooperation).


                                        "DA12911


        "57.    D.T., a North Carolina resident and T.T., a Nevada resident, retained the
respondent to establish a guardianship and conservatorship for their brother, M.T., a
Kansas resident.


        "58.    With a check dated March 4, 2017, T.T. paid the respondent $2,000 to
begin the process. On April 4, 2017, the respondent cashed T.T.'s check, rather than
depositing it into an attorney trust account. That same day, the respondent sent T.T. a text
message indicating that he would begin working on establishing a guardianship and
conservatorship for M.T. immediately. Thereafter, the respondent took no action to
establish a guardianship for M.T.


        "59.    Beginning on May 17, 2017, D.T. and T.T. repeatedly attempted to
contact the respondent to learn whether any progress had been made in establishing a
guardianship and conservatorship for M.T. The respondent did not respond to D.T. and
T.T.'s messages until June 15, 2017. At that time, the respondent promised to call D.T.
with a full update the following day. The respondent did not call D.T. as promised.


                                              10
        "60.     D.T. continued to attempt to contact the respondent without success. On
June 20, 2017, the respondent again promised to call D.T. Again, the respondent failed to
call D.T.


        "61.     On June 21, 2017, D.T. terminated the respondent's representation. D.T.
demanded that the respondent refund the $2,000 to T.T. within three to five business
days. The respondent did not respond to D.T.'s communication nor did he refund the
unearned fees.


        "62.     On June 26, 2017, T.T. demanded a refund of the $2,000 paid for
attorney fees. The respondent did not respond to T.T.'s communication nor did he refund
the unearned fees.


        "63.     During the period of representation, the respondent took no action to
secure a guardianship and conservatorship over M.T. In July, 2017, D.T. filed a
complaint with the disciplinary administrator's office. On July 19, 2017, the disciplinary
administrator's office sent the respondent a letter, notifying him that D.T. filed a
complaint and directed the respondent to provide a written response to the complaint
within 20 days. The respondent did not provide a written response to the complaint.


        "64.     Following the hearing on this matter, the respondent returned the
unearned $2,000 to T.T.


        "65.     The respondent stipulated that his conduct in DA12911 violated KRPC
1.1 (competence), 1.3 (diligence), 1.4 (communication), 1.15 (safekeeping property),
1.16(d) (termination of representation), 8.1(b) (cooperation), and 207 (cooperation). As
referenced in ¶11 above, the respondent also stipulated that he violated KRPC 8.4(c)
(engaging in conduct that involves dishonesty, fraud, deceit, or misrepresentation) in this
case. However, the hearing panel concludes that the facts alleged in the formal complaint
and stipulated to in the joint stipulation do not support a conclusion that the respondent
violated KRPC 8.4(c).




                                             11
                                  "Disciplinary Proceeding


        "66.     On August 25, 2017, the deputy disciplinary administrator filed a formal
complaint in the instant cases. The respondent failed to file an answer to the formal
complaint.


        "67.     Sometime after receiving a copy of the formal complaint, the respondent
contacted the deputy disciplinary administrator, seeking a continuance of the hearing
scheduled for October 4, 2017, to allow him time to explore transferring his license to
disability inactive [status]. Because the respondent's misconduct involved significant
neglect of client matters, the deputy disciplinary administrator agreed to a continuance of
the case only if the respondent would agree to an immediate temporary suspension of his
license to practice law. The respondent agreed and the parties made application to the
Supreme Court for the temporary suspension of his license to practice law. On September
18, 2017, the Supreme Court issued an order temporarily suspending the respondent's
license to practice law. The Supreme Court ordered the respondent to:


        'comply with the provisions of Supreme Court Rule 218 (2017 Kan. Sup.
        Ct. R. 262) to notify each client in writing that the respondent is
        suspended, notify all opposing counsel in writing that the respondent is
        suspended, notify all courts where the respondent is counsel of record
        and the chief judge of the district court where the respondent resides in
        writing that the respondent is suspended, and file a motion to withdraw
        in each case in which the attorney is counsel of record.'


Under Rule 218(a), the respondent had 14 days from the date of the order of temporary
suspension to provide the appropriate notifications. The respondent failed to comply with
Rule 218.


        "68.     Because the respondent failed to comply with Rule 218, the deputy
disciplinary administrator requested that the Honorable Peggy C. Kittel, Chief Judge of
the Douglas County District Court, issue an order under Rule 221, appointing an attorney
to inventory the respondent's files and to take action to protect the interests of the

                                              12
respondent's clients. On October 12, 2017, Judge Kittel issued an order appointing Ms.
Loveland to review and inventory the respondent's client files and to take action to
protect the respondent's clients. On October 16, 2017, the respondent turned over his
client files to Ms. Loveland.


                                    "Conclusions of Law


        "69.     Based upon the findings of fact, the hearing panel concludes as a matter
of law that the respondent violated KRPC 1.1 (competence), 1.3 (diligence), 1.4
(communication), 1.15 (safekeeping property), 1.16(d) (termination of representation),
3.2 (expediting litigation), 8.1(b) (cooperation), 8.4(d) (engaging in conduct that is
prejudicial to the administration of justice), 207 (cooperation), and 211(b) (failing to file
an answer), as detailed below.


                                         "KRPC 1.1


        "70.     Lawyers must provide competent representation to their clients. KRPC
1.1. 'Competent representation requires the legal knowledge, skill, thoroughness and
preparation reasonably necessary for the representation.' The respondent stipulated that
he failed to exercise the legal knowledge, skill, thoroughness, and preparation necessary
to represent W.S., J.S., S.M., D.T., and T.T. The respondent failed to file a brief on behalf
of W.S. In representing J.S., the respondent violated KRPC 1.1 when he failed to respond
to motions for summary judgment and failed to appear in court. In representing S.M., the
respondent improperly filed a third-party claim. Additionally, the respondent failed to
correct the error when given the chance by the court. Finally, the respondent failed to
exercise the requisite legal knowledge, skill, thoroughness, and preparation when he
failed to take any action to establish a guardianship and conservatorship for M.T. on
behalf of D.T. and T.T. Because the respondent failed to competently represent W.S.,
J.S., S.M., D.T., and T.T., the hearing panel concludes that the respondent repeatedly
violated KRPC 1.1.




                                             13
                                        "KRPC 1.3


        "71.    Attorneys must act with reasonable diligence and promptness in
representing their clients. See KRPC 1.3. The respondent stipulated that he failed to
diligently and promptly represent W.S., J.S., S.M., D.T., and T.T. The respondent failed
to file a brief on behalf of W.S. By failing to respond to motions for summary judgment
and appear in court on behalf of J.S., the respondent violated KRPC 1.3. Additionally, the
respondent failed to respond to the defendants' second motion to dismiss the third-party
action filed by the respondent on behalf of S.M. The respondent, likewise, failed to
exercise diligence when he failed to appear at the pretrial conference, resulting in the
dismissal of S.M.'s third-party action. The respondent took no action to establish a
guardianship and conservatorship for M.T. on behalf of D.T. and T.T. Because the
respondent failed to act with reasonable diligence and promptness in representing his
clients, the hearing panel concludes that the respondent repeatedly violated KRPC 1.3.


                                        "KRPC 1.4


        "72.    Rule 1.4(a) provides that '[a] lawyer shall keep a client reasonably
informed about the status of a matter and promptly comply with reasonable requests for
information.' In this case, the respondent violated KRPC 1.4(a) when he failed to return
J.S.'s telephone calls, when he failed to keep him reasonably informed regarding the
status of the case, and when he failed to inform J.S. that the case had been dismissed. The
respondent failed to return G.H.'s telephone calls and the respondent failed to inform
G.H. that S.M.'s third-party action had been dismissed. Finally, the respondent failed to
timely respond to requests for information from D.T. and T.T. Accordingly, the hearing
panel concludes that the respondent violated KRPC 1.4(a) in three separate matters.


                                        "KRPC 1.15


        "73.    Lawyers must properly safeguard the property of their clients and third
persons. Properly safeguarding the property of others necessarily requires lawyers to
deposit unearned fees into an attorney trust account. The respondent failed to deposit the
unearned fees paid by T.T. into his attorney trust account. See KRPC 1.15(a).

                                             14
Accordingly, the hearing panel concludes that the respondent violated KRPC 1.15(a) by
failing to deposit unearned fees, thus, the property of others, into his attorney trust
account.


           "Additionally, KRPC 1.15(b) provides:


                   '(b)     Upon receiving funds or other property in which a client
           or third person has an interest, a lawyer shall promptly notify the client
           or third person. Except as stated in this Rule or otherwise permitted by
           law or by agreement with the client, a lawyer shall promptly deliver to
           the client or third person any funds or other property that the client or
           third person is entitled to receive and, upon request by the client or third
           person, shall promptly render a full accounting regarding such property.'


The respondent violated Rule 1.15(b) when he failed to timely refund the unearned fees
to T.T. Accordingly, the hearing panel concludes that the respondent violated KRPC
1.15(b).


                                           "KRPC 1.16


           "74.    KRPC 1.16 requires lawyers to take certain steps to protect clients after
the representation has been terminated. Specifically, KRPC 1.16(d) provides the
requirement in this regard:


                   'Upon termination of representation, a lawyer shall take steps to
           the extent reasonably practicable to protect a client's interests, such as
           giving reasonable notice to the client, allowing time for employment of
           other counsel, surrendering papers and property to which the client is
           entitled and refunding any advance payment of fee that has not been
           earned. The lawyer may retain papers relating to the client to the extent
           permitted by other law.'




                                                15
The respondent violated KRPC 1.16(d) when he failed to timely forward J.S.'s file,
pleadings, documents, and deposition transcripts to subsequent counsel. The respondent
violated KRPC 1.16(d) when he failed to return S.M.'s file to G.H. as directed, following
the termination of representation. Also, the respondent violated KRPC 1.16(d) when he
failed to withdraw from the cases after his representation had been terminated. The
hearing panel concludes that the respondent violated KRPC 1.16(d) in two separate cases.


                                          "KRPC 3.2


        "75.     An attorney violates KRPC 3.2 if he fails to make reasonable efforts to
expedite litigation consistent with the interests of his client. The respondent caused
unnecessary delay in W.S., J.S., and S.M.'s cases. The respondent failed to take any
action on behalf of W.S., causing unnecessary delay in the appellate case. The respondent
failed to respond to motions and appear in court on behalf of J.S., causing unnecessary
delay in that litigation. The respondent failed to correct the error in filing the third-party
claim in S.M.'s cases. Additionally, the respondent failed to appear at the pretrial
conference. The respondent's inaction in S.M.'s case[s] caused unnecessary delay.
Accordingly, the hearing panel concludes that the respondent repeatedly violated KRPC
3.2.


                                        "KRPC 8.4(d)


        "76.     'It is professional misconduct for a lawyer to . . . engage in conduct that
is prejudicial to the administration of justice.' KRPC 8.4(d). The respondent stipulated
that he violated KRPC 8.4(d) in representing W.S., J.S., and S.M. The respondent
engaged in conduct that was prejudicial to the administration of justice when he failed to
file a brief necessitating the court to order the respondent to file a brief. Further, the
respondent's misconduct caused W.S.'s appeal to be dismissed. The respondent engaged
in conduct that was prejudicial to the administration of justice when he allowed J.S.'s
case to be dismissed on summary judgment without responding to the motion. Further,
the respondent engaged in conduct that was prejudicial to the administration of justice
when the respondent failed to turn over deposition transcripts and other documents to
J.S.'s new attorney. The respondent violated KRPC 8.4(d) in his representation of S.M.

                                              16
by failing to properly bring a third-party claim, by [failing to correct] the error he made in
filing the third-party claim, by failing to appear in court, and by falsely telling G.H. that
he would be requesting that S.M.'s case be scheduled for trial when the case had already
been dismissed. As such, the hearing panel concludes that the respondent repeatedly
violated KRPC 8.4(d).


                          "KRPC 8.1 and Kan. Sup. Ct. R. 207(b)


        "77.     Lawyers must cooperate in disciplinary investigations. KRPC 8.1(b) and
Kan. Sup. Ct. R. 207(b) provide the requirements in this regard. '[A] lawyer in connection
with a . . . disciplinary matter shall not: . . . knowingly fail to respond to a lawful demand
for information from [a] . . . disciplinary authority, . . .' KRPC 8.1(b).


                 'It shall be the duty of each member of the bar of this state to aid
        the Supreme Court, the Disciplinary Board, and the Disciplinary
        Administrator in investigations concerning complaints of misconduct,
        and to communicate to the Disciplinary Administrator any information
        he or she may have affecting such matters.'


Kan. Sup. Ct. R. 207(b). The respondent knew that he was required to forward written
responses to the initial complaints—he had been repeatedly instructed to do so in writing
by the disciplinary administrator's office and the attorney investigator. Because the
respondent knowingly failed to provide written responses to the complaint filed by W.S.,
J.S., G.H., Judge Watson, M.B., D.T., and T.T. and because the respondent failed to
respond to investigators assigned to investigate the disciplinary complaints, the hearing
panel concludes that the respondent repeatedly violated KRPC 8.1(b) and Kan. Sup. Ct.
R. 207(b).


                                  "Kan. Sup. Ct. R. 211(b)


        "78.     The Supreme Court Rules require attorneys to file answers to formal
complaints. Kan. Sup. Ct. R. 211(b) provides the requirements:


                                              17
           'The respondent shall serve an answer upon the Disciplinary
           Administrator within twenty days after the service of the complaint
           unless such time is extended by the Disciplinary Administrator or the
           hearing panel.'


Kan. Sup. Ct. R. 211(b). The respondent violated Kan. Sup. Ct. R. 211(b) by failing to
file a timely written answer to the formal complaint. Accordingly, the hearing panel
concludes that the respondent violated Kan. Sup. Ct. R. 211(b).


                                   "American Bar Association
                             Standards for Imposing Lawyer Sanctions


           "79.    In making this recommendation for discipline, the hearing panel
considered the factors outlined by the American Bar Association in its Standards for
Imposing Lawyer Sanctions (hereinafter 'Standards'). Pursuant to Standard 3, the factors
to be considered are the duty violated, the lawyer's mental state, the potential or actual
injury caused by the lawyer's misconduct, and the existence of aggravating or mitigating
factors.


           "80.    Duty Violated. The respondent violated his duty to his clients to provide
competent and diligent representation. The respondent violated his duty to his clients to
provide adequate communication. The respondent violated his duty to the legal system to
expedite litigation. Finally, the respondent violated his duty to the legal profession to
cooperate in the disciplinary proceedings.


           "81.    Mental State. The respondent negligently and knowingly violated his
duties.


           "82.    Injury. As a result of the respondent's misconduct, the respondent caused
actual serious injury to his clients, to the legal system, and to the legal profession.


           "83.    Aggravating and Mitigating Factors. Aggravating circumstances are any
considerations or factors that may justify an increase in the degree of discipline to be

                                               18
imposed. In reaching its recommendation for discipline, the hearing panel, in this case,
found the following aggravating factors present:


                 a.      A Pattern of Misconduct. The respondent engaged in a pattern of
        misconduct.


                 b.      Multiple Offenses. The respondent committed multiple rule
        violations. The respondent violated KRPC 1.1 (competence), 1.3 (diligence), 1.4
        (communication), 1.15 (safekeeping property), 1.16(d) (termination of
        representation), 3.2 (expediting litigation), 8.1(b) (cooperation), 8.4(d) (engaging
        in conduct that is prejudicial to the administration of justice), 207 (cooperation),
        and 211(b) (failing to file an answer). Accordingly, the hearing panel concludes
        that the respondent committed multiple offenses.


                 c.      Bad Faith Obstruction of the Disciplinary Proceeding by
        Intentionally Failing to Comply with Rules or Orders of the Disciplinary Process.
        The respondent failed to provide written responses to the complaints in this case
        after having been repeatedly instructed to do so. However, the hearing panel does
        not find that the respondent's failure in this regard amounts to 'bad faith
        obstruction.' The respondent's lack of cooperation is mitigated by the
        circumstances concerning his mental health.


        "84.     Mitigating circumstances are any considerations or factors that may
justify a reduction in the degree of discipline to be imposed. In reaching its
recommendation for discipline, the hearing panel, in this case, found the following
mitigating circumstances present:


                 a.      Absence of a Prior Disciplinary Record. The respondent has not
        previously been disciplined.


                 b.      Absence of a Dishonest or Selfish Motive. The respondent's
        misconduct does not appear to have been motivated by dishonesty or selfishness.


                                             19
               c.      Personal or Emotional Problems if Such Misfortunes Have
       Contributed to Violation of the Kansas Rules of Professional Conduct. The
       respondent suffers from depression. It is clear that the respondent's depression
       was the main contributing factor to the misconduct.


               d.      Timely Good Faith Effort to Make Restitution or to Rectify
       Consequences of Misconduct. The respondent returned the $2,000 to T.T., albeit
       untimely.


               e.      The Present and Past Attitude of the Attorney as Shown by His
       or Her Cooperation During the Hearing and His or Her Full and Free
       Acknowledgment of the Transgressions. While the respondent failed to cooperate
       in the disciplinary investigations, shortly before the hearing, the respondent
       entered into a written stipulation with the deputy disciplinary administrator.


               f.      Remorse. At the hearing on this matter, the respondent expressed
       genuine remorse for having engaged in the misconduct.


       "85.    In addition to the above-cited factors, the hearing panel has thoroughly
examined and considered the following Standards:


       '4.41   Disbarment is generally appropriate when:


               ....


               (c)     a lawyer engages in a pattern of neglect with
                       respect to client matters and causes serious or
                       potentially serious injury to a client.


       '4.42   Suspension is generally appropriate when:




                                           20
        (a)     a lawyer knowingly fails to perform services for
                a client and causes injury or potential injury to a
                client; or


        (b)     a lawyer engages in a pattern of neglect and
                causes injury or potential injury to a client.


'4.43   Reprimand is generally appropriate when a lawyer is negligent
        and does not act with reasonable diligence in representing a
        client, and causes injury or potential injury to a client.


'4.53   Reprimand is generally appropriate when a lawyer:


        (a)     demonstrates failure to understand relevant legal
                doctrines or procedures and causes injury or
                potential injury to a client;


        ....


'6.22   Suspension is appropriate when a lawyer knowingly violates a
        court order or rule, and there is injury or potential injury to a
        client or a party, or interference or potential interference with a
        legal proceeding.


'6.23   Reprimand is generally appropriate when a lawyer negligently
        fails to comply with a court order or rule, and causes injury or
        potential injury to a client or other party, or causes interference
        or potential interference with a legal proceeding.


'7.2    Suspension is generally appropriate when a lawyer knowingly
        engages in conduct that is a violation of a duty owed as a
        professional, and causes injury or potential injury to a client, the
        public, or the legal system.'

                                     21
                                            "Recommendation


              "86.    The deputy disciplinary administrator recommended that the respondent's
      license be indefinitely suspended. The deputy disciplinary administrator argued that an
      indefinite suspension would allow the respondent sufficient time to obtain necessary
      treatment for depression.


              "87.    The respondent asked the hearing panel to recommend a one-year
      suspension. The respondent also recommended that he be required to establish good
      mental health before reinstatement.


              "88.    The misconduct in this case is serious and many clients suffered as a
      result. However, it is clear to the hearing panel that the respondent's misconduct flowed
      from the respondent's depression. The respondent should not practice law until his mental
      health would permit him to provide the time and attention his clients need. Because the
      respondent refunded the unearned fees to T.T., the hearing panel recommends that the
      respondent's license be suspended for a period of two years. The hearing panel further
      recommends that the respondent be required to undergo a reinstatement hearing, under
      Rule 219, prior to consideration of reinstatement. Finally, the hearing panel recommends
      that the suspension be made retroactive to the date of the Supreme Court's order of
      temporary suspension, September 18, 2017.


              "89.    Costs are assessed against the respondent in an amount to be certified by
      the Office of the Disciplinary Administrator."


                                             DISCUSSION


      In a disciplinary proceeding, this court considers the evidence, the findings of the
disciplinary panel, and the arguments of the parties and determines whether violations of
KRPC exist and, if they do, what discipline should be imposed. Attorney misconduct
must be established by clear and convincing evidence. In re Foster, 292 Kan. 940, 945,
                                                  22
258 P.3d 375 (2011); see Supreme Court Rule 211(f) (2018 Kan. S. Ct. R. 251). Clear
and convincing evidence is "'evidence that causes the factfinder to believe that "the truth
of the facts asserted is highly probable."'" In re Lober, 288 Kan. 498, 505, 204 P.3d 610
(2009) (quoting In re Dennis, 286 Kan. 708, 725, 188 P.3d 1 [2008]).


       Respondent was given adequate notice of the formal complaint to which he did not
file an answer. Respondent was also given adequate notice of the hearing before the panel
and the hearing before this court. He filed no exceptions to the hearing panel's final
hearing report. With no exceptions before us, the panel's findings of fact are deemed
admitted. Supreme Court Rule 212(c), (d) (2018 Kan. S. Ct. R. 255). Furthermore, the
evidence before the hearing panel establishes the charged misconduct in violation of
KRPC 1.1 (2018 Kan. S. Ct. R. 289) (competence); 1.3 (2018 Kan. S. Ct. R. 292)
(diligence); 1.4(a) (2018 Kan. S. Ct. R. 293) (communication); 1.15(b) (2018 Kan. S. Ct.
R. 328) (safekeeping property); 1.16(d) (2018 Kan. S. Ct. R. 333) (termination of
representation); 3.2 (2018 Kan. S. Ct. R. 343) (expediting litigation); 8.4(d) (2018 Kan.
S. Ct. R. 381) (engaging in conduct prejudicial to the administration of justice); and
8.1(b) (2018 Kan. S. Ct. R. 379) (failure to respond to a disciplinary authority); Kansas
Supreme Court Rule 207(b) (2018 Kan. S. Ct. R. 246) (failure to cooperate in disciplinary
investigation); and Kansas Supreme Court Rule 211(b) (2018 Kan. S. Ct. R. 251) (failure
to file answer in disciplinary proceeding) by clear and convincing evidence and supports
the panel's conclusions of law. We therefore adopt the panel's findings and conclusions.


       The only remaining issue before us is the appropriate discipline for respondent's
violations. At the hearing before this court, at which the respondent did not appear, the
office of the Disciplinary Administrator recommended that the respondent be disbarred,
relying on the additional aggravating factor of the respondent's failure to appear before
this court. See In re Barker, 302 Kan. 156, 163, 351 P.3d 1256 (2015). The Hearing


                                             23
Panel recommended a two-year suspension retroactive to the date of the temporary
suspension, September 18, 2017.


       It is important to note that respondent was served with notice of the hearing before
this court by the clerk's office by certified mail which respondent signed showing his
receipt and acceptance of same. When a respondent fails to appear before this court when
facing recommendations of a definite term of suspension or an indefinite suspension, a
sanction greater than that recommended by the Disciplinary Administrator or panel, even
up to disbarment, may be warranted. Certainly, the lack of an appearance at a hearing
before this court qualifies as an additional aggravator of these circumstances under
consideration. See Barker, 302 Kan. at 163; In re Batt, 296 Kan. 395, 40fg5, 294 P.3d
241 (2013).


       Given the serious nature of respondent's conduct underlying the allegations in this
case, which include six complaints in which a number of respondent's clients were
abandoned resulting in direct harm, we find the respondent's failure to appear at the
hearing before this court is an additional aggravator of the discipline now under
consideration. However, rather than adopting the Disciplinary Administrator's
recommendation of disbarment, we find indefinite suspension, a greater sanction than
that recommended by the hearing panel, to be appropriate in this case.


                              CONCLUSION AND DISCIPLINE


       IT IS THEREFORE ORDERED that Brandon W. Deines be and he is hereby
disciplined by indefinite suspension in accordance with Supreme Court Rule 203(a)(2)
(2018 Kan. S. Ct. R. 234).




                                            24
      IT IS FURTHER ORDERED that the respondent shall comply with Supreme Court
Rule 218 (2018 Kan. S. Ct. R. 262), and in the event respondent seeks reinstatement, he
shall comply with Supreme Court Rule 219 (2018 Kan. S. Ct. R. 264).




      IT IS FURTHER ORDERED that the costs of these proceedings be assessed to the
respondent and that this opinion be published in the official Kansas Reports.




                                            25